UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4931
RICKY JEROME BRANTLEY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                          (CR-02-87-BO)

                      Submitted: June 12, 2003

                      Decided: June 19, 2003

    Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville,
North Carolina, for Appellant. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BRANTLEY
                              OPINION

PER CURIAM:

   Ricky Jerome Brantley appeals his conviction and sentence after he
pled guilty to carjacking and aiding and abetting, in violation of 18
U.S.C. §§ 2119(2), 2 (2000), and aggravated sexual abuse and aiding
and abetting, in violation of 18 U.S.C. §§ 2241(a)(1), 2 (2000). His
attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious issues for appeal but
raising the issue of whether Brantley received ineffective assistance
of counsel based upon counsel’s failure to correctly inform Brantley
of the sentence he would receive, and counsel’s failure to object to the
introduction of a victim impact letter at sentencing. Brantley was
advised of his right to file a pro se supplemental brief, but has not
filed a brief. Finding no reversible error, we affirm.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). Rather, to allow for adequate development of the
record, a defendant must bring his claim in a motion under 28 U.S.C.
§ 2255 (2000). See id.; United States v. Hoyle, 33 F.3d 415, 418 (4th
Cir. 1994). An exception exists when the record conclusively estab-
lishes ineffective assistance. See King, 119 F.3d at 295. We find that
the record in the instant case does not conclusively establish that
Brantley’s counsel was ineffective. Therefore, we do not address this
issue on direct appeal. Brantley may assert his claim in a § 2255
motion, if he so chooses.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Brantley’s convictions and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.
                     UNITED STATES v. BRANTLEY                     3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED